Citation Nr: 1803070	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  15-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for marginal zone lymphoma, to include as due to exposure to contaminated water at Camp Lejeune.  

2. Entitlement to compensation under 38 U.S.C. § 1151 for Hepatitis C. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corp from September 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction now lies with the RO in Columbia, South Carolina. 

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A copy of the hearing transcript has been associated with the record. 

The issue of entitlement to compensation under 38 U.S.C. § 1151 for Hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was stationed at United States Marine Corps Base Camp Lejeune from February 1970 to April 1971 and from October 1971 to December 1971, and is therefore presumed to have been exposed to contaminants in the water supply at the base.

2. The Veteran has a current diagnosis of marginal zone lymphoma, a form of non-Hodgkin's lymphoma, which has been active during the pendency of the claim.  





CONCLUSION OF LAW

The criteria for service connection for Non-Hodgkin's lymphoma have been met. 38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for marginal zone lymphoma, a form of non-Hodgkin's lymphoma, which he has alleged is due to exposure to contaminated water at Camp Lejeune. 

As the Board's decision to grant service connection for Non-Hodgkin's lymphoma herein constitutes a complete grant of the benefits sought on appeal as to the service connection issue, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.30 (d) (2017).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987. See 38 U.S.C. §§ 1101, 1112, 1137 (2012); Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309 (f) will be amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987. The regulation applies to all claims pending before VA on and after March 14, 2017.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that presumptive service connection for non-Hodgkin's lymphoma based on exposure to contaminated water at Camp Lejeune is warranted.  The Veteran's service personnel records show that he was stationed at Camp Lejeune during the applicable time period.  See DD Form 214. 

Further, the medical evidence of record demonstrates a diagnosis of marginal zone lymphoma, a form of non-Hodgkin's lymphoma.  Treatment notes also indicate that the Veteran underwent a laparoscopic biopsy in July 2011, an open lymph node biopsy in September 2011, and continued seeing an oncologist every six months to ensure that his lymph nodes do not become swollen.  See VA Treatment Records. As the Veteran's Non-Hodgkin's lymphoma has been active and he has undergone treatment during the pendency of the claim, it has been manifested to a compensable degree. 38 C.F.R. § 4.118, Diagnostic Code 7715.  

Consequently, as the Veteran was stationed at Camp Lejeune during the requisite time period, and is therefore presumed to have been exposed to contaminants in the water supply, and has a current diagnosis of Non-Hodgkin's lymphoma manifested to a compensable degree, presumptive service connection for such disease is warranted.


ORDER

Entitlement to service connection for lymphoma, to include as due to exposure to contaminated water at Camp Lejeune is granted. 


REMAND

Unfortunately, a remand is required for the remaining issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue so that the Veteran is afforded every possible consideration.

The Veteran maintains that he contracted Hepatitis C when a bullet was removed from his head at a VA Hospital in March 1973.  He avers that he received blood products as part of his treatment and that the blood he received may have been of the wrong type or contaminated, causing his current disability.  See Hearing Transcript.  

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected. 38 U.S.C. § 1151(2012); 38 C.F.R. § 3.361 (2017).

Entitlement to § 1151 benefits requires additional disability, actual causation, and proximate causation. 38 C.F.R. § 3.361 (b)-(d) (2017). To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable. 38 U.S.C. § 1151 (a) (2012); 38 C.F.R. § 3.361 (c), (d) (2017). To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures. 38 C.F.R. § 3.36 (d)(2) (2017).

The medical questions raised by the Veteran have not been addressed by VA.  See 38 C.F.R. § 3.159 (2017).  Thus, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All efforts to obtain such information and the information obtained must be documented.  If, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice to the Veteran and his representative.

3. Provide the Veteran's claims file to a VA physician who specializes in or who is board certified in hepatology or an appropriate specialty.  

An examination is not needed unless the specialist requests one.  

The examiner should address the following:

First, the examiner must provide an opinion as to whether the Veteran has any additional disability, to include Hepatitis C, as a result of the March 1973 VA treatment. 

Second, if there is an additional disability, to include Hepatitis C, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


